Dykman, J.
This is an appeal from a portion of the order of the surrogate of Dutchess county, assessing a tax upon the legacies bequeathed to Vassar College, Vassar Brothers Hospital, and the Vassar Brothers Home for Aged Men, by the last will and testament of John Guy Vassar, deceased. The legacy under the same will to the John Guy Vassar Orphan Asylum was exempted from taxation by the surrogate, and there is no appeal from that portion of the order. All property which now passes by will, or by the intestate laws of this state, from any person who died seised or possessed of the same while a resident of this state to any person or persons, or to any body politic or corporate, other than to or for the use of the societies, corporations, and institutions now exempted bylaw from taxation, ig subject to a tax of $5 on every $100 of the value of such property. Such are the provisions of section 1, c. 713, of the Laws of 1887, amending chapter 483 of the Laws of 1885. The statute under consideration is new; but, so far as it has received judicial construction, the tendency has been to hold that the societies, corporations, and institutions exempted from the operation of the act to tax gifts, legacies, and collateral inheritances are those bodies only which enjoy complete immunity from taxation as to all their property. There must be an entire freedom from general taxation to entitle such institutions to exemption from taxation under this statute, and, as none of the appellants are entirely exempt, it follows that they are not within the exception to the general operation of the act. Partial relief from taxation is insufficient. Our conclusion is that the legacies are subject to the operation of the statute, and the order appealed from should be affirmed, with costs to be paid from the estate to the respondent.
Pratt, J., concurs.